Citation Nr: 0629811	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  97-32 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
disabilities of both lower extremities.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1977 to September 1983.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an April 1997 
rating decision by the Huntington, West Virginia, RO that 
denied secondary service connection for the back disability 
and a compensable rating for residuals of a left fibula 
fracture.  [The veteran's claims file is now under the 
jurisdiction of the Philadelphia RO.]  In September 2000, a 
hearing was held before a hearing officer.  In April 2003 a 
Travel Board hearing was held before the undersigned.  
Transcripts of these hearings have been associated with the 
claims file.  In October 2003, the case was remanded for 
development of evidence and for notice.  A September 2005 
rating decision increased the rating for left fibula fracture 
residuals to 20 percent, effective from the date of claim, 
and recharacterized the disability as residuals of a left 
ankle fracture.  As he has not expressed satisfaction with 
the 20 percent rating, and because the grant is to less than 
the maximum schedular rating available, the matter remains in 
controversy.  In July 2006, the Board sought an advisory 
medical opinion from Veterans Health Administration (VHA) in 
the matter involving the low back disability.


FINDINGS OF FACT

1.  Competent evidence supports the veteran's claim that his 
low back disability was caused or aggravated by his service 
connected disabilities of the lower extremities.

2.  The veteran's residuals of left ankle fracture are not 
shown to be manifested by more than marked limitation of 
motion, ankylosis, malunion, or nonunion.


CONCLUSIONS OF LAW

1.  Secondary service connection is warranted for the 
veteran's low back disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).

2.  A rating in excess of 20 percent is not warranted for 
residuals of a left ankle fracture.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
(Codes) 5262, 5270, 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Significantly, the initial adjudication of these matters 
preceded enactment of the VCAA.  In Pelegrini, supra, the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
where notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
a right to timely content-complying notice and proper 
subsequent VA process.  Here, October 2000, May 2001, May 
2004, November 2004, and April 2005 correspondence from the 
RO advised the veteran of his and VA's responsibilities in 
the development of the claims, of what the evidence had to 
show to substantiate the claims, and to submit any pertinent 
evidence in his possession (See May 2004 letter, April 2005 
letter).  An October 1997 statement of the case (SOC) and 
July 2001, and October 2005 supplemental SOCs (SSOCs) 
provided information as to what the evidence showed, 
governing legal criteria, and the bases for the denial of the 
claims.  While he was not provided prior notice regarding 
effective dates of awards or any notice regarding rating of 
back disabilities (see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)), he is not prejudiced by lack of such 
notice.  The purpose of effective date notice was met with 
respect to the left ankle disability when an effective date 
were assigned for the increase to 20 percent, and the veteran 
was advised of his right to appeal that determination.  As 
for the low back disability, rating and effective date 
criteria have no significance unless service connection is 
granted, and the decision below denies this claim.  As the 
veteran has now received all critical notice, and has had 
ample opportunity to respond/supplement the record after 
notice was given, and as the claims were thereafter 
readjudicated (see October 2005 SSOC), he is not prejudiced 
by any technical notice deficiency that may have occurred 
along the way, nor is it otherwise alleged.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA 
arranged for the veteran to be examined, and the Board 
secured an advisory medical opinion in the matter of 
secondary service connection.  After the veteran was informed 
of the advisory opinion, he indicated that he had no 
additional evidence to submit.  Evidentiary development is 
complete to the extent possible.  It is not prejudicial to 
the appellant for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   




II. Service Connection

Factual Background

At the outset, it is noteworthy that the veteran's service 
medical records are lost.   The record shows that the 
National Personnel Records Center sent them to the New York 
RO, and that thereafter (after they were considered in a 
February 1985 rating decision), they could not be located.  

The veteran's service connected disabilities include 
residuals of fractures of both fibulas, with arthrodesis on 
the right.  

VA treatment records show that in April 1985 the veteran was 
hospitalized for progressive right L5 radiculopathy.  He was 
placed in traction during the hospitalization.  In May 1985 
he was seen for pain radiating down the right buttock and 
leg.  The diagnosis was radiculopathy.  Diagnoses considered 
included lumbar disc disease.  A myelogram was scheduled; but 
the veteran declined the procedure.  In September 1985, he 
complained of continued pain.  X-rays of the spine revealed 
minimal degenerative changes, but no other abnormalities.

Lumbosacral spine x-rays in February 1996 revealed 
degenerative disc disease, L3-L4 and L5-S1, with associated 
hypertrophic changes. 

In December 1996, the RO sought an advisory opinion from a 
consulting physician.  The consulting physician reviewed the 
claims file, noted the history of the veteran's ankle 
disabilities, and opined that a back disability could very 
likely be secondary to debilitating ankle disability.  He 
recommended that the veteran's back be evaluated.  

On January 1997 VA spine examination, the veteran reported 
having low back pain in 1982 while he was stationed in 
Germany.  It was noted that an MRI of the lumbosacral spine 
showed lumbar disc disease and spinal stenosis, and that x-
rays of the lumbosacral spine revealed degenerative discs at 
L3-L4 and L5-S1.  The examiner opined that the fibula 
fractures in 1981 and 1982 "may not be the proximate cause 
of the low back condition for which the veteran was treated 
in 1985".  In a June 1997 addendum to the January 1997 VA 
examination report, the examiner explained that there was no 
evidence that the veteran's low back pain with degenerative 
disc disease at L3-L4 was primarily due to service-connected 
right ankle injury, but added that long term gait impairment 
due to service-connected right ankle with multiple surgeries 
secondarily aggravated the back condition.  A September 1997 
addendum added that it was not medically possible to 
determine additional symptoms due to aggravation by a 
service-connected condition.

At a September 2000 personal hearing, the veteran testified 
that a physician told him, in 1987, that his back was going 
out due to his legs.  He stated that he had continuous back 
problems since 1997.  

At an April 2003 Travel Board hearing, the veteran testified 
that that he had the onset of back problems in 1987 or 1988.  

In July 2006, the Board sought a VHA medical advisory opinion 
as to whether the veteran's service-connected lower extremity 
disabilities aggravated his low back disorder.  On review of 
the evidence, the consulting physician indicated that he and 
an orthopedic associate concurred that the veteran's back 
disability could not be quantified under the circumstances.  
He stated "We agree with the original examiner who opined 
that, in theory, it was entirely possible for a chronic gait 
disturbance to aggravate back pain from degenerative disc 
disease; but to complicate matters further, the converse is 
also true in that back problems may cause limping."  He 
indicated that it was not medically possible to objectively 
measure pain and since the veteran's pain could not be 
quantified they could not know how much more he may have from 
some other sources.  He added that if the veteran had no 
other source of back pain, that one could perhaps assume that 
all of his back discomfort was the direct result of limping.  
In the case of disc disease, which may in and of itself cause 
considerable back pain, the water was muddied and no 
numerical fixed determination of aggravation could be 
assessed.  



Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Additionally, service connection may be established on a 
secondary basis if the claimed disability is shown to be 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.  Furthermore, if a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b). 

The veteran's service medical records are lost.  
Significantly, he has alleged he was initially seen for low 
back complaints in service.  Furthermore, x-rays within 2 
years of his separation from service showed degenerative 
changes in the lumbar spine, and low back complaints 
requiring hospitalization and traction were noted earlier, 
approximately a year and 7 months after separation.  

It is also significant that examiners and consulting 
physicians are fairly uniformly in agreement that the 
veteran's service connected disabilities of the lower 
extremities contributed to cause his low back disability, 
aggravated the low back disability, or may have done either.  
What examiners/medical consultants have been unable to do is 
quantify the degree of disability due to the low back 
disability.  

What comes into consideration is VA's doctrine of resolving 
reasonable doubt in the veteran's favor.  Given that service 
medical records are lost, that the veteran has alleged the 
onset of low back complaints in service, that low back 
disability was clinically documented within a year and 7 
months of service and lumbar arthritis within 2 years of 
service, and that VA examiners and consultants agree that at 
least some degree of the veteran's low back disability is 
attributable to his service connected low back disabilities, 
the Board finds that the evidence as to whether the veteran's 
low back disability was incurred or aggravated in service or 
was caused or aggravated by his service connected lower 
extremity disabilities is in equipoise.  Resolving reasonable 
doubt in the veteran's favor the Board finds that the 
evidence establishes that the low back disability (whether 
initially manifested in service or postservice) is 
proximately due to lower extremity disability which is now 
service connected, and that secondary service connection is 
warranted for the low back disability.    

III. Increased Rating

Factual Background

On June 1996 VA bones examination, a history of the veteran's 
left ankle reveals that that it was fractured in 1981.  His 
current complaints were left ankle pain and swelling.  
Examination of the left ankle revealed swelling and limited 
range of motion in all directions.  X-rays of the ankle were 
essentially normal.  

On November 1996 VA joints examination of the left ankle, 
there was no evidence of swelling or tenderness.  Range of 
motion of the ankle was dorsiflexion to 10 degrees, plantar 
flexion to 45 degrees, supination to 20 degrees and pronation 
to 5 degrees.  

At an April 2003 Travel Board hearing the veteran discussed 
the ankle treatment he had received.  

On May 2005 VA joints examination, the veteran complained of 
pain, popping, and crepitus.  Examination of the left ankle 
revealed 1+ effusion.  Range of motion was dorsiflexion to 10 
degrees, plantar flexion to 20 degrees, inversion to 20 
degrees, and eversion to 10 degrees.  There was a moderate 
amount of crepitus with passive range of motion.  The ankle 
was neurovascularly intact.  

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4.

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59. Consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  The 20 percent rating 
assigned to the veteran's left ankle disability is the 
maximum available based on limitation of motion.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

As the left ankle disability is now rated 20 percent, the 
focus is on Codes that provide for ratings in excess of 20 
percent for ankle disability.  

A 30 percent rating is warranted for malunion of the tibia 
and fibula with marked knee or ankle disability and a 40 
percent rating is warranted for nonunion with loose motion 
requiring a brace.  38 C.F.R. § 4.71a, Code 5262.  

Ankylosis of an ankle in plantar flexion between 30 and 40 
degrees, or in dorsiflexion, between 0 and 10 degrees 
warrants a 30 percent rating.  A 40 percent evaluation is 
warranted for ankylosis of an ankle in plantar flexion at 
more than 40 degrees, in dorsiflexion at more than 10 degrees 
or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. §  4.71a, Code 5270.

Here, the record does show any of the pathology which would 
warrant a rating in excess of 20 percent for ankle 
disability. i.e., nonunion or malunion of the fracture, or 
ankylosis of the ankle is not shown.  Accordingly, the 
preponderance of the evidence is against the veteran's claim, 
and the claim must be denied. 


ORDER

Secondary service connection is granted for the veteran's low 
back disability.

A rating in excess of 20 percent for residuals of a left 
ankle fracture is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


